Mr. Chief Justice Shepard
delivered the opinion of the Court:
Paragraph 46 of section 7 of the act of July 1, 1902, imposes an annual tax of $25 upon “building and other contractors,” and in default of payment prescribes a penalty not exceeding $500, enforceable in the police court.
Clearly, plaintiff is not a “building contractor,” and, whatever may be the liability of such a person, we agree with the trial court that this tax cannot be enforced against him, as a ■wholesale dealer in wood and coal, simply because he had a contract to furnish the same in large quantities to the general and municipal governments for the year 1903. The term '“other contractors” is too vague and uncertain in its meaning. Tt leaves too much to the discretion of the assessor, who, as said in the secretary’s letter, “has had considerable difficulty in determining who come within this category.” The case is governed by a recent decision of this court, to which reference is made. Lockwood v. District of Columbia, 24 App. D. C. 569.
*98The next question is whether the payment of the money was made under such circumstances as warrant an action for its recovery. We think that it was. It is well settled that a payment of a tax in order to prevent the seizure of one’s property or the arrest and detention of one’s person is compuláory. 2 Cooley, Taxn. 3d ed. p. 1505; 2 Dill., Mun. Corp. 4th ed. §§ 940, 942.
We do not think that the payment made to prevent prosecution after his arrest can be regarded as a voluntary one because he might have contested the validity of the tax in that proceeding. The conviction of the offense would ordinarily b& attended with some mortification, and the penalty, aside from the cost of prosecution, might be far in excess of the amount of the tax. Moreover, there is no absolute right of appeal from the police court, the grant of a writ of error being a matter within the discretion of the justices of this court.
To escape those risks the plaintiff was clearly justified in paying the tax under protest, in order that he might test the right to exact it in a court of civil jurisdiction.
The judgment was right and will be affirmed with costs. It is so ordered. Affirmed.